Title: January 5. Sunday.
From: Adams, John
To: 


       Dined with M. Vaughan, in Company with the Abbys de Mably, Chalut, Arnoux and Ter Saint Tersan.—Had more Conversation with de Mably than at any Time before. He meditates a Work upon  our American Constitutions. He says the Character he gives of Herodian in his last Work, Sur la maniere d’ecrire L’histoire, has procured to his Bookseller, Purchases, for all the Copies of that Historian which he had in his Shop.—Arnoux said that Rousseau, by his Character of Robinson Crusoe, helped his Bookseller to the Sale of an whole Edition of that Romance in a few days.
      